Order entered September 2, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                 No. 05-22-00404-CR

                            OSCAR REYES, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 282nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-76942-S

                                      ORDER

      We reinstate the appeal.

      On August 25, 2022, we entered an order abating this appeal and ordering

the trial court to conduct a hearing to determine why appellant’s brief had not been

filed. The trial court was ordered to make findings and transmit a record of the

proceedings and the trial court’s findings to the Court.

      Before the Court is appellant’s August 30, 2022 third motion for extension

of time to file his brief. Appellant has tendered his brief with the motion.
       We GRANT appellant’s third motion for extension and ORDER appellant’s

brief received with the motion filed as of the date of this order.

       Because findings are no longer necessary, we VACATE that portion of our

August 25, 2022 order directing the trial court to conduct a hearing, make findings,

and transmit a record of the proceedings and findings to the Court.

       We DIRECT the Clerk to send copies of this order to the Honorable Amber

Givens, Presiding Judge, 282nd Judicial District Court, and to counsel for all

parties.




                                                /s/   BILL PEDERSEN, III
                                                      JUSTICE




                                          –2–